 In the Matter of NATIONAL CONTAINER CORPORATIONandUNITEDWHOLESALE & WAREHOUSE EMPLOYEES OF NEW YORK,LOCAL 65,C. I.O. andINTERNATIONAL BROTHERHOOD OF PULP, SULPHITE &PAPERMILLWORKERS, U. S. CORRUGATEDWORKERS UNION, LOCAL 444,AFFILIATED WITH THE A.F. OF L.,PARTY TO THE CONTRACTCase No. 2-C-3406AMENDMENT TO ORDERMarch 30, 1945On July 22, 1944, the Board issued its Decision and Order in theabove=entitled proceeding.' In conformance with our policy since thepassage of the Selective Training and Service Act of 1940 (50 U. S.Code, Section 308), the Board in paragraph (2) (e) of its aforesaidOrder directed the respondent to offer reinstatement to Gerald Davisto his former or a substantially equivalent position in the respondent'semploy upon his application within forty (40) days after his dis-charge from the armed forces of the United States. Since SectionS (b) of the Selective Service and Training Xct has been amended 2so as to extend from forty (40) to ninety (90) days the period withinwhich a discharged member of the armed forces of the United Statesmay effectively apply for reinstatement to the position which he heldat the time of induction, we shall amend our Order herein, so as toeliminate any conflict between the policy of the Selective Trainingand Service Act and our Order.Accordingly, paragraph 2 (e) ofour Order herein is hereby amended to read as follows :Upon application by Gerald Davis, within ninety (90) days afterhis discharge from the armed forces of the United States, offer himimmediate and full reinstatement to his former or a substantiallyequivalent position, without prejudice to his seniority or other rightsand privileges.157 N L. R. B. 565.'Chapter 548, PublicLaw 473.61 N. L. R. B, No. 16.146